DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/08/2020 has been entered. Claims 1-18 are cancelled. Claims 19-47 are newly added and are pending in this instant application. Claims 19-21, 27-35, 37, 38, 40, 41, 43, 44, 46, and 47 are withdrawn. Claims 22-26, 36, 39, 42, and 45 are currently under examination.   

Priority
This application is a CON of 15/900,533 filed on 02/20/2018, now ABN, which is a CIP of 14/387,117 filed on 09/22/2014, now PAT 9901564, which is a 371 of PCT/US2013/033555 filed on 03/22/2013, which claims benefit of US Provisional Application No. 61/614,721 filed on 03/23/2012.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/614,721 or 14/387,117, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 22-26, 36, 39, 42, and 45 recite “dysferlin”, “utrophin”, “Duchenne's muscular dystrophy”, and/or “wherein at least 75% of the .

Election/Restrictions
Applicant’s election without traverse of Group II invention (claims 22-31, 36, 39, 42, and 45) and species ((a) (+)-epicatechin as a specific compound; and (b) muscular dystrophy as a specific disease or disorder) in the reply filed on 03/11/2021 is acknowledged. Claims 19-21, 27-35, 37, 38, 40, 41, 43, 44, 46, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021. Thus, claims 22-26, 36, 39, 42, and 45 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 09/08/2020 and 03/11/2021 have been considered.

Claim Objections
Claims 22, 36, 39, 42, and 45 are objected to because of the following informalities: In claims 22, 36, and 39, change the incorrect recitation “salt of any of the foregoing” (last line of claim 22; lines 2 to 3 of claims 36 and 39) to “salt thereof”. In claims 36 and 39, change the recitation “of Claim 22 wherein” (line 1) to “of claim 22, wherein” to be consistent with preceding claims. In claims 42 and 45, change the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26, 36, 39, 42, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reversing or ameliorating a disease or condition characterized by deficient expression of the sarcoglycan family of proteins, dystrophin, dysferlin, or utrophin in a subject in need thereof, does not reasonably provide enablement for treating (defined as “reference to "treatment" of a patient is intended to include prophylaxis. Treatment may also be preemptive in nature, i.e., it may include prevention of disease”, in the specification, page 20/39, para. 3, filed on 09/08/2020). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 23-26, 36, 39, 42, and 45 depend from claim 22.
Applicants claim a method of treating (encompassing preventing or prevention) a disease or condition associated with deficient expression of one or more proteins selected from the group consisting of the sarcoglycan family of proteins, dystrophin, dysferlin, and utrophin in a subject in need Institute for International Medical Education (pages 15 and 16, also listed in IDS filed on 09/08/2020), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing or prevention) a disease or condition associated with deficient expression of the sarcoglycan family of proteins, dystrophin, dysferlin, or utrophin in a subject in need thereof as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a disease or condition associated with deficient expression of the sarcoglycan family of proteins, dystrophin, dysferlin, or utrophin in a subject in need thereof by the claimed method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to a method of treating a disease or condition associated with deficient expression of one or more proteins selected from the group consisting of the sarcoglycan family of proteins, dystrophin, dysferlin, and utrophin in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of (+)-epicatechin and/or (-)-epicatechin or an epicatechin derivative of either (+)-epicatechin or (-)-epicatechin, or a salt thereof (claim 22).
Relative skill of those in the art:  The relative skill of those in the art is biomedical field (see the reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of a disease or condition associated with deficient expression of the sarcoglycan family of proteins, dystrophin, dysferlin, or utrophin in a subject in need thereof using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain method or composition can prevent a disease or condition associated with deficient expression of the sarcoglycan family of proteins, dystrophin, dysferlin, or utrophin in a subject in need thereof. Rondanelli et al. (Evidence-Based Complementary and Alternative Medicine 2016:5970367, p. 1-23, 2016, also listed in IDS filed on 09/08/2020) disclosed effects of epicatechin, epicatechin gallate, epigallocatechin, and/or epigallocatechin gallate on muscle: (a) Mitigation of the running-induced decrease in voluntary wheel-running activity by 35%. Maintenance of endurance running capacity (214 ± 9 versus 189 ± 10 min, 𝑝 < 0.05) (page 12, Table 4, 3rd row), (b) Counterbalance of the loss of hind limb plantaris muscle mass (𝑝 <0.05) and tetanic force (𝑝 < 0.05) during Hind Limb Suspension test. Improvement of muscle fiber cross-sectional area in both plantaris (𝑝 <0.05) and soleus after HLS; In C57BL/6J and muscular dystrophy (mdx) mice: Increase in the area of normal fiber morphology (𝑝 ≤ 0.05) and decrease in the area of regenerating fibers (𝑝 ≤ 0.05) (𝑝 ≤ 0.05) (page 19, Table 7, row 7 and 8), (c) Increase in bilateral hand ∼7% (page 20, Table 7, 2nd row), and (d) in humans, 7-day treatment with epicatechin at 1mg/kg/day increases hand grip strength and the ratio of plasma follistatin/myostatin (page 18, left col., para. 1). One of skilled artisan would understand that administration of epicatechin and/or an epicatechin derivative is to minimize, not to prevent, a disease or condition associated with deficient expression of the sarcoglycan family of proteins, dystrophin, dysferlin, or utrophin in a subject in need thereof.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing a disease or condition associated with deficient expression of the sarcoglycan family of proteins, dystrophin, dysferlin, or utrophin in a subject in need thereof as recited in the claim. The exemplary embodiments of the Specification merely present (a) In wild type mice, epicatechin treatment increases and in δ-SG null mice prevents the loss of mitochondrial proteins. In the muscular dystrophy mice, epicatechin increased the protein expression of both catalase and superoxide dismutase 2 in the heart and quadriceps muscle, important enzymes that counter the damaging effects of oxidation injury by decreasing the severity of oxidation injury, (b) Epicatechin treatment markedly increased muscle GSH levels in both wild type mice and delta sarcoglycan knock-out mice, (c) administration of epicatechin, 1 mg/kg twice a day for two weeks demonstrated a significant increase in PGC1α in the skeletal muscle, and (d) mdx mice, characterized by the same dystrophin mutation as is seen with Duchenne's muscular dystrophy, were treated orally with administration of epicatechin, 1 mg/kg twice a day for 4 weeks. They demonstrated an increase in muscle strength compared to controls treated with water (pages 37/39 and 38/39, filed on 09/08/2020).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved by the method of administering the epicatechin and/or an epicatechin 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites “a disease or condition associated with deficient expression”, in which the “associated with” is not specifically defined and may not be necessarily equivalent to correlation. Thus, it is not clear what disease or condition is encompassed. Applicant is advised to change the recitation “associated with” (line 1) to “characterized by”.
Claims 36 and 39 recites the limitation "the pharmaceutically acceptable salt" (line 2 of claims 36 and 39).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “a salt thereof” (last line of claim 22) to “a pharmaceutically acceptable salt thereof”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-26, 36, 39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squadrito et al. (US 2010/0190733, published on July 29, 2010, hereinafter referred to as Squadrito ‘733, also listed in IDS filed on 09/08/2020) as evidenced by Kofink et al. (Eur Food Res Technol 225:569-577, 2007, hereinafter referred to as Kofink ‘2007) and Cacciottolo et al. (Eur J Human Genet 19:974-980, 2011, hereinafter referred to as Cacciottolo ‘2011).

Squadrito ‘733 disclosed a method of treating muscular dystrophies, especially Duchenne muscular dystrophy (DMD), includes (a) providing a pharmaceutical composition comprising a therapeutically effective amount of flavonoid, and (b) administering the composition to a human patient. The term "muscular dystrophies" refers to the group of genetic, hereditary muscle diseases often characterized by progressive skeletal muscle weakness, defects in muscle proteins, and the death of muscle cells and tissue. Examples of muscular dystrophy diseases include Duchenne, Becker, limb girdle, congenital, facioscapulohumeral, myotonic, oculopharyngeal, distal, and Emery-Dreifuss muscular dystrophies (page 19/31, [0016]; page 24/31, [0071]). In a particularly desirable embodiment, the flavonoid is based on the flavan-3-ol structure and has the carbons located at positions 3, 3', 4', 5, and 7 modified by alcohol (-OH) groups. Non-limiting examples of a such flavonoid include catechin and its stereoisomer epicatechin (3,3',4',5,7-pentahydroxyflavan): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
intravenous, or intraperitoneal injection). The step of administering the composition, particularly when administered orally, can comprise administering the flavonoid in an amount in the range of about 100 mg to about 2000 mg per day, preferably from about 150 to about 1,500 mg per day, most preferably from about 250 mg to about 1000 mg per day. When administered parenterally, the step of administering can comprise administering the flavonoid in an amount in the range of about 4.0 to 350mg per day, 7.5 to 200mg per day, or 10.0 to 100 mg per day (page 24/31, [0075 and 0076]). Several lines of evidence have suggested the involvement of oxidative stress in the dystrophic process. Dystrophic muscle cells are known to be more susceptible to reactive oxygen intermediates. Mdx mice showed markers of oxidative stress damage, characterized by a significant increase in the H2O2 content, accompanied by a concomitant decrease in activity of total peroxidase, when compared to WT animals. Flavocoxid administration in mdx mice resulted in a reduction of H2O2 level and an increase in the total peroxidase activity (page 18/31, [0007]; page 27/31, [0121]). Kofink ‘2007 (cited here only as evidence) disclosed structures of the catechin and epicatechin enantiomers: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(page 570, Fig. 1). Cacciottolo ‘2011 (cited dysferlin gene mutations cause limb-girdle muscular dystrophy (LGMD) 2B (page 974, Abstract).
Thus, these teachings of Squadrito ‘733 as evidenced by Kofink ‘2007 and Cacciottolo ‘2011 anticipate Applicant’s claims 22-26, 36, 39, and 42. For a 100-kg adult human, the calculated 250 to 1000 mg per day of epicatechin via oral is 2.5 to 10 mg/kg/day. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 

Claims 22-26, 36, 39, 42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squadrito et al. (US 2010/0190733, published on July 29, 2010, hereinafter referred to as Squadrito ‘733, also listed in IDS filed on 09/08/2020) as evidenced by Cacciottolo et al. (Eur J Human Genet 19:974-980, 2011, hereinafter referred to as Cacciottolo ‘2011) in view of Ottaviani et al. (Free Radical Biology & Medicine 50:237-244, 2011, hereinafter referred to as Ottaviani '211, also listed in IDS filed on 09/08/2020). Claims 22-26, 36, 39, and 42 are rejected here because they have been rejected by the primary reference under 102 above.
Squadrito ‘733 disclosed a method of treating muscular dystrophies, especially Duchenne muscular dystrophy (DMD), includes (a) providing a pharmaceutical composition comprising a therapeutically effective amount of flavonoid, and (b) administering the composition to a human patient. The term "muscular dystrophies" refers to the group of genetic, hereditary muscle diseases often characterized by progressive skeletal muscle weakness, defects in muscle proteins, and the death of muscle cells and tissue. Examples of muscular dystrophy diseases include Duchenne, Becker, limb girdle, congenital, facioscapulohumeral, myotonic, oculopharyngeal, distal, and Emery-Dreifuss muscular dystrophies (page 19/31, [0016]; page 24/31, [0071]; Cacciottolo ‘2011 (cited here only as evidence) disclosed that dysferlin gene mutations cause limb-girdle muscular dystrophy (LGMD) 2B (page 974, Abstract)). In a particularly desirable embodiment, the flavonoid is based on the flavan-3-ol structure and has the carbons located at positions 3, 3', 4', 5, and 7 modified by alcohol (-OH) groups. Non-limiting examples of a such flavonoid include catechin and its stereoisomer epicatechin (3,3',4',5,7-pentahydroxyflavan): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(page 22/31, [0055]). The step of administering the composition comprises parenteral administration (for example, subcutaneous, intravenous, or intraperitoneal injection). The step of administering the composition, particularly when administered orally, can comprise administering the flavonoid in an amount in the range of about 100 mg to about 2000 mg per day, preferably from about 150 to about 1,500 mg per day, most preferably from about 250 mg to about 1000 mg per day. When administered parenterally, the step of administering can comprise administering the flavonoid in an amount in the range of about 4.0 to 350mg per day, 7.5 to 200mg per day, or 10.0 to 100 mg per day (page 24/31, [0075 and 0076]). Several lines of evidence have suggested the involvement of oxidative stress in the dystrophic process. Dystrophic muscle cells are known to be more susceptible to reactive oxygen intermediates. Mdx mice showed markers of oxidative stress damage, characterized by a significant increase in the H2O2 content, accompanied by a concomitant decrease in activity of total peroxidase, when compared to WT animals. Flavocoxid administration in mdx mice resulted in a reduction of H2O2 level and an increase in the total peroxidase activity (page 18/31, [0007]; page 27/31, [0121]). 
Squadrito ‘733 as evidenced by Cacciottolo ‘2011 did not explicitly disclose the limitation “at least 75% of the total amount of epicatechin is (+)-epicatechin (elected)”, required by claim 45.
Ottaviani '211 disclosed that the plasma antioxidant capacity as determined by either of the FRAP and ORAC assays was not altered by (−)epicatechin (or any of the other flavanol stereoisomers) at concentrations similar to the (−)-epicatechin plasma concentrations observed in vivo and which paralleled vasodilatory effects in the femoral artery (FA) of living rats. Even when the ex vivo plasma (−)-epicatechin had a direct and immediate vasodilatory effect, causing an arterial dilation of 10±2% when a solution containing 100 nM (−)-epicatechin was administered. The iv administration of the stereoisomers (+)-epicatechin, (−)-catechin, and (+)-catechin did not result in significant FA diameter changes (page 241, right col., para. 2; page 242, left col., para. 2; right col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute generic epicatechin taught by Squadrito ‘733 as evidenced by Cacciottolo ‘2011 with specific (+)-epicatechin in view of Ottaviani '211 to obtain antioxidant effect with minimal vasodilatory effect. One would have been motivated to do so because (a) Squadrito ‘733 as evidenced by Cacciottolo ‘2011 teaches that a particularly desired stereoisomer epicatechins are used for treating muscular dystrophy. Dystrophic muscle cells are known to be more susceptible to reactive oxygen intermediates. Mdx mice showed markers of oxidative stress damage. Flavocoxid administration in mdx mice resulted in a reduction of H2O2 level and an increase in the total peroxidase activity, and (b) Ottaviani '211 teaches that the stereoisomer (+)-epicatechin did not result in significant femoral artery diameter changes while maintaining the plasma antioxidant capacity at concentrations similar to the (−)-epicatechin plasma concentrations observed in vivo, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting generic epicatechin taught by Squadrito ‘733 as evidenced by Cacciottolo ‘2011 with specific (+)-epicatechin in view of Ottaviani '211 to obtain antioxidant effect with minimal vasodilatory effect, one would achieve Applicants’ claims 22-26, 36, 39, 42, and 45. “Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results”. See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623